IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-10427
                          Summary Calendar



DELORIS HOLMAN,

                                          Plaintiff-Appellant,

versus

LARRY G. MASSANARI,
COMMISSIONER OF SOCIAL SECURITY,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:98-CV-22
                      --------------------
                         October 4, 2001

Before JOLLY, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Deloris Holman appeals the district court’s decision

affirming the determination by the Commissioner of Social

Security that she is not disabled within the meaning of the

Social Security Act.   Holman argues that the Administrative Law

Judge (ALJ) did not consider the opinion of her internist, Dr.

George Marck.   However, the record demonstrates that the ALJ

considered Dr. Marck’s opinion and evaluated that evidence in

light of the entire medical record and the vocational expert’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-10427
                               -2-

opinion that a person with Holman’s medical limitations could

perform past relevant work.   The ALJ did not err in resolving the

conflict in the evidence against Holman’s claim.     See Chaparro v.

Bowen, 815 F.2d 1008, 1011 (5th Cir. 1987).   Substantial evidence

also supports the ALJ’s determination regarding the credibility

of Holman’s complaints of pain, and that determination is

entitled to judicial deference.   See Hollis v. Bowen, 837 F.2d
1378, 1384 (5th Cir. 1988).   The judgment of the district court

affirming the Commissioner’s decision is AFFIRMED.    See Villa v.

Sullivan, 895 F.2d 1019, 1024-25 (5th Cir. 1990).